 In the Matter of LIONOILCOMPANY, EMPLOYERandOIL WORKERS'INTERNATIONAL UNION, CIO, PETITIONERCase No. 15-R--2264.-Decided March'If,1948Messrs.J. Davis, B. L. Allen, J. E. HowellandD. Salyers,of ElDorado,Ark., for theEmployer.Mr. W. M. Akin,of Kilgore,Tex., andMr. C. A.Partin,of ElDorado,Ark., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this casewas held at ElDorado,Arkansas, on December 19, 1947, before Andrew P. Carter,hearingofficer.The hearingofficer's rulingsmade at thehearing arefree from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard"makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Lion Oil Company is a Delaware corporation having its mainoffice in El Dorado, Arkansas. It conducts its business of refining anddistributing, oil and oil products, and of manufacturing chemicals, inTexas, Louisiana, Arkansas, Mississippi, and Kansas.The Employerannuallyreceivesabout $1,000,000 worth of raw materials and suppliesfrom sources outside the State where they are used; products soldoutside the State where they are produced amount annually to ap-proximately $15,000,000 or $20,000,000.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.1Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel con-sisting of the undersigned Board Members[Chairman Herzog and Members Reynolds andMurdock].76 N. L.R. B., No. 88.565 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Employer moved to dismiss the petition on the ground that theBoard has no jurisdiction because no evidence was presented at thehearing to show that the Petitioner represents a substantial number ofemployees in the unit which the parties have agreed is appropriate.However, as the Board's authority to conduct an investigation underSection 9 (c) of the Act is no manner dependent upon the Peti-tioner's showing ofprima facierepresentative interest,we haveaffirmed the hearing officer's denial of the Employer's motion.Matter of 0. D. Jennings c6 Co.,68 N. L. R. B. 516.The Employer further contends that the petition should be dismissedbecause the Congress of Industrial Organizations, with which thePetitioner is admittedly affiliated, has not complied with the filingrequirements of Sections 9 (f) and (h) of the Act.We have affirmedthe hearing officer's denial of the motion to dismiss for the reasonsdetailed inMatter of Northern Virginia Broadcasters, Inc., 75N. L. R. B. 11.The Employer also argues that, as the record does not affirmativelyshow that the Petitioner has complied with the requirements of Sec-tion 9 (f) and (h), the petition should be dismissed. In view of thelanguage of those sections, however, precludingthe Boardfrom inves-tigating any question concerning the representation of employeeswhere the requirements have not been met, the matter of compliance isclearly one for the Board to determine in any manner suited to thecircumstances.As the official records of the Board indicate that thePetitioner has complied with the requirements of those sections, thehearing officer's denial of the Employer's motion to dismiss wasproper.Finally, the Employer contends that the petition should be dismissedbecause the true bargaining agent of the employees, a local of thePetitioner not a party to this proceeding, has not been shown to havecomplied with the provisions of Section 9 (f) and (h).We haveaffirmed the hearing officer's denial of this motion on the ground thatthe compliance status of the local chartered by the Petitioner is not in LION OIL COMPANY567issue in this proceeding since the petition herein was filed by the Inter-national.Matter of 117arshawsky &Co., 75 N. L. R. B. 1291.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all field gaugers, gang pushers, pumpers, pump repairmen, meterrepairmen, welders, line-walkers, truck drivers, pipeliners and allother employees in the Employer's pipeline division in the SouthArkansas area, but excluding clerical employees and supervisors, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Lion Oil Company, El Dorado,Arkansas, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Fifteenth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Oil Workers' Interna-tional Union, CIO, for the purposes of collective bargaining.